MEMORANDUM **
Leyli Sargsyan, a native of Georgia and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s (“IJ”) order denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.
We conclude that substantial evidence supports the IJ’s determination that Sargsyan failed to carry her burden of demonstrating either past persecution or a well-founded fear of future persecution based on her Pentecostal religion or imputed political opinion. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir.2003). The incidents Sargsyan described, although credible, did not rise to the level of persecution. See id. Accordingly, Sargsyan failed to demonstrate eligibility for asylum.
Because Sargsyan failed to establish eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 960-61 (9th Cir.1996) (en banc).
Sargsyan is also not entitled to CAT relief because she did not demonstrate that it is more likely than not that she would be tortured if returned to Armenia. *346See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.